Citation Nr: 1530037	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2015, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's tinnitus likely had its onset during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for tinnitus is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

At his May 2015 Board hearing, the Veteran testified that he first experienced tinnitus in service.  This was corroborated by his December 2011 reports to a private audiologist in conjunction with a hearing evaluation.  He later contradicted himself when he reported to the November 2011 VA examiner that his tinnitus began 25 years after separation.  There is clearly some inconsistency in the recent reports.  Nevertheless, the Board finds that there is insufficient negative evidence, such as a denial of tinnitus at an earlier time, to justify a finding that the Veteran's reports of continuous tinnitus symptoms since service are not credible.  The Board will accept the Veteran's reports of continuous ringing in the ears since service.

The Veteran is competent to offer a description of symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is among the types of disabilities that lend themselves to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).

The Veteran has claimed that he first experienced ringing in his ears while on active duty.  As noted above, this sworn testimony and statements for treatment purposes to a private audiologist have only been contradicted with a single statement to a VA examiner.  Although the Veteran has not explained this contradiction, he did explain at his May 2015 hearing that he did not complain about tinnitus or file a claim for service connection earlier because he assumed it was a temporary side effect of his inservice noise exposure that would eventually go away.  

The Board finds the Veteran's "excuse" to be a reasonable explanation for the lack of medical documentation of tinnitus since discharge or an earlier claim for service connection.  Moreover, as discussed above, the Board does not see sufficient evidence to find the Veteran's reports not credible.  Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus; that he has reported a continuity of symptomatology since service; that there is no convincing evidence to contradict the Veteran's reports of tinnitus symptoms since service; and that the disability under consideration in this appeal is of the type that lends itself to lay observation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was afforded a VA audiological examination in November 2011.  The examiner concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits during a periodic examination in service.  However, she did not address whether the 5 decibel shifts at 500Hz, 1000Hz, 2000Hz, 3000Hz, and 4000Hz for the right ear and 6000 Hz for the left ear from 1978 to 1980 constituted evidence of hearing loss, despite these values remaining in the normal range.

The United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of these deficiencies, the November 2011 VA audiological examiner's opinion is not adequate to decide the hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the original November 2011 VA audiological examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the entrance (1978) and periodic (1980) audiograms from the Veteran's active duty showing a decrease in hearing acuity at 500Hz, 1000Hz, 2000Hz, 3000Hz, and 4000Hz for the right ear and 6000Hz for the left ear from 1978 to 1980.  This must be noted in the examination report.

If the original November 2011 audiological examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral hearing loss was caused or aggravated by his military service, including in-service noise exposure.  S/he should specifically address the 1978 entrance and 1980 periodic audiograms showing a decrease in hearing acuity at 500Hz, 1000Hz, 2000Hz, 3000Hz, and 4000Hz for the right ear and 6000Hz for the left ear and whether this constitutes a significant threshold shift.  S/he should also address the Veteran's lay contentions of noticing a decrease in hearing and ringing in the ears since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim for service connection for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


